Case 4:19-cv-04111-SOH Document 86                  Filed 03/29/21 Page 1 of 4 PageID #: 616




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

CHARLES SAMUEL JOHNSON JR.                                                                PLAINTIFF

v.                                     Case No. 4:19-cv-4111

NURSE KING, Miller County Detention Center
(“MCDC”); and CAPTAIN ADAMS, MCDC                                                     DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed October 2, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No. 84.

Judge Bryant recommends that the summary judgment motions (ECF Nos. 58, 62) filed by

Defendant King and Defendant Adams be granted and all remaining claims dismissed with prejudice.

Plaintiff has responded with objections.      ECF No. 85.      The Court finds the matter ripe for

consideration.

                                        I. BACKGROUND

       Plaintiff is currently an inmate of the Arkansas Division of Correction East Arkansas

Regional Unit. Plaintiff’s claims, however, arise from alleged incidents that occurred in 2016 while

he was incarcerated in the Miller County Detention Center (“MCDC”). At the time of the alleged

incidents, Defendant Adams was a captain at MCDC and Defendant King was a registered nurse

employed by Southern Health Partners, Inc. (“SHP”), the third-party medical provider for the

MCDC.

       Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983, alleging several

constitutional violations. At issue today are Plaintiff’s claims that Adams and King denied him

medical care after he was allegedly choked by an MCDC officer and King falsified medical records

that resulted in charges to Plaintiff’s account for medical services he did request. Plaintiff is suing

both Defendants in their individual and official capacities. Both Adams and King argue that they are
Case 4:19-cv-04111-SOH Document 86                  Filed 03/29/21 Page 2 of 4 PageID #: 617




entitled to summary judgment on these claims, and Judge Bryant recommends that summary

judgment be entered in favor of Adams and King. ECF No. 84. Plaintiff objects to the Report and

Recommendation. ECF No. 85.

                                           II. DISCUSSION

         In the Report and Recommendation (ECF No. 84), Judge Bryant found the following: (1)

that Plaintiff’s alleged throat injury did not constitute a serious medical need; (2) that Plaintiff’s

claims based on falsifying documents and falsifying medical bills are barred by the statute of

limitations; and (3) that Plaintiff’s official capacity claims must fail because he did not allege any

policy, practice, or custom of Miller County or SHP that contributed to the alleged violations of his

constitutional rights. The Court will address these findings below.

       A. Denial of Medical Care

       Plaintiff alleges in his complaint that Adams and King denied him medical care after he was

choked by an MCDC officer. “To establish that a denial of medical care rises to the level of an

Eighth Amendment violation, an inmate must show that a defendant acted with deliberate

indifference.” Barr v. Pearson, 909 F.3d 919, 921 (8th Cir. 2018). “First, an inmate must show that

he ‘suffered from an objectively serious medical need.’” Id. (quoting Schaub v. VonWald, 683 F.3d

915, 914 (8th Cir. 2011)).      “Second, an inmate must show that the defendant knew of and

deliberately disregarded that need.” Id.

       Judge Bryant found that Plaintiff’s throat injury did not constitute a serious medical need,

and Plaintiff’s objections focus mostly on this finding. “A serious medical need is ‘one that has been

diagnosed by a physician as requiring treatment, or one that is so obvious that even a layperson

would easily recognize the necessity for a doctor’s attention.’” Schaub, 638 F.3d at 914 (quoting

Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995)). Plaintiff requested to see a doctor after

allegedly being choked by an MCDC officer. The next morning at pill pass, Plaintiff asked King

about the request. King observed Plaintiff and did not notice any evidence of bruising to Plaintiff’s


                                                -2-
Case 4:19-cv-04111-SOH Document 86                   Filed 03/29/21 Page 3 of 4 PageID #: 618




neck, difficulty breathing, or signs of distress.     After returning to the infirmary, King denied

Plaintiff’s request to see a doctor.

        Plaintiff’s objections focus on what happened at pill pass and what King should have done in

response to Plaintiff’s request to see a doctor. Plaintiff does not dispute the finding that the alleged

injury to his throat did not constitute a serious medical need. After his initial request to see a doctor

for his throat was denied, Plaintiff did not submit any additional medical requests regarding his

alleged throat injury. During the five months that followed his initial request regarding his throat,

Plaintiff submitted approximately eleven medical requests concerning his blood pressure,

medication, mental health, and acid reflux. However, none of these requests mentioned any issues

with his throat. Plaintiff’s alleged throat injury was not diagnosed by a physician and was not so

obvious that a layperson would recognize the need for a doctor’s attention. Thus, the Court agrees

with Judge Bryant that Plaintiff has not shown that he suffered from an objectively serious medical

need. Accordingly, King and Adams are entitled to summary judgment regarding Plaintiff’s denial

of medical care claim.

        B. Falsification of Medical Records

        Plaintiff alleges King violated his constitutional rights in June and July of 2016 when he

falsified medical records and bills and incorrectly charged Plaintiff for medical services. Judge

Bryant found that these claims were barred by the statute of limitations, which is three years for

§ 1983 claims. Here, the events at issue occurred in June and July of 2016, and Plaintiff filed his

initial complaint on September 5, 2020.        Thus, Plaintiff’s claims are barred by the statute of

limitations. Plaintiff does not dispute this finding. Accordingly, the Court finds that King is entitled

to summary judgment regarding Plaintiff’s falsification of medical records claim.




                                                  -3-
Case 4:19-cv-04111-SOH Document 86                        Filed 03/29/21 Page 4 of 4 PageID #: 619




        C. Official Capacity Claims

        To establish liability on the part of Miller County or SHP 1 under § 1983, Plaintiff must show

that these Defendants committed a constitutional violation pursuant to an official custom, policy, or

practice. See Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009). In other words, Plaintiff must

show that there was a policy, custom, or official action that inflicted an actionable injury. Johnson v.

Hamilton, 452 F.3d 967, 973 (8th Cir. 2006).

        The summary judgment record reflects that MCDC and SHP had written policies governing

how and when medical care is provided to inmates. However, Plaintiff has not alleged that any

policy, practice, or custom of Miller County or SHP contributed to the alleged violation of Plaintiff’s

constitutional rights. Instead, Plaintiff argues that King and Adams failed to abide by the policies of

their employers and that the individual actions of King and Adams that allegedly violated his

constitutional rights. Thus, the Court agrees with Judge Bryant that King and Adams are entitled to

summary judgment regarding the official capacity claims.

                                             III. CONCLUSION

        For the reasons stated above, based on its own de novo review, the Court overrules Plaintiff’s

objections and adopts the Report and Recommendation in toto. ECF No. 84. Accordingly, the

summary judgment motions (ECF Nos. 58, 62) filed by Defendant King and Defendant Adams are

GRANTED. Plaintiff’s claims are DISMISSED WITH PREJUDICE, and the Clerk is directed to

close this case because all claims have now been adjudicated.

        IT IS SO ORDERED, this 29th day of March, 2021.

                                                                      /s/ Susan O. Hickey
                                                                      Susan O. Hickey
                                                                      Chief United States District Judge



1
 Because Miller County has contracted with a third-party, SHP, to provide medical care, an official capacity claim
against SHP’s employees is treated as a claim against SHP. Cannady v. Cradduck, 2016 WL 4432704, at *1-2
(W.D. Ark. Aug. 18, 2016).


                                                      -4-
